Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-12, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over McGroddy et al. [US PGPUB 20160336484] in view of Yoo et al. [US PGPUB 20190094683] (hereinafter McGroddy and Yoo).

Regarding claim 1, McGroddy teaches a light emitting assembly, comprising:
a substrate (140, Para 89);
an adhesive layer (130 or 126/130, Para 89) disposed on said substrate in a first direction (Fig. 32); and
a plurality of light emitting units (156, Para 96) that are disposed on said adhesive layer opposite to said substrate in the first direction (Fig. 32), each of said light emitting units including a first-type semiconductor layer (104, Para 79), a second-type semiconductor layer (114, Para 81), an active layer (108, Para 79) that is disposed between said first-type and second-type semiconductor layers (Fig. 32), a first electrode (152, Para 94) that is electrically connected to said first-type semiconductor layer, and a second electrode (124, Para 99) that is electrically connected to said second-type semiconductor layer.
McGroddy does not specifically teach wherein said adhesive layer is fabricated from at least one material selected from a group consisting of polyimide, hydrolysis glue, and silica gel.
However, it is noted that the adhesive material of McGroddy is one of a thermosetting material such as benzocyclobutene (BCB) or epoxy (Para 89).
Referring to the invention of Yoo, Yoo teaches suitable alternate thermosetting adhesive materials to include benzocyclobutene (BCB), epoxy, polyimide, other thermosetting materials and/or combinations thereof (Para 37/39//49).
In view of such teaching by Yoo, it would have been obvious to a person having ordinary skills in the art to have the adhesive material of McGroddy be at least of one of the claimed materials based on the rationale of simple substitution of one known element with a suitable another to improve similar devices in the same way (MPEP 2143).
Moreover, it should be noted that selecting on material out of well-known material for an intended purpose is not innovative (MPEP 2144.07). 
A person having ordinary skills in the art would find it obvious to use any of well-known adhesive material in the invention of McGroddy. Moreover, the claimed material seems to be just a material choice and not critical –i.e. it seems obvious that any material having adhering qualities other than the claimed material would suffice in the present invention.

Regarding claim 2, McGroddy teaches a light emitting assembly wherein said adhesive layer has a thickness that ranges from 5 µm to 500 µm in the first direction (portion of 130 extending between the light emitting units where the maximum height of the light emitting unit is 50 μm; claim 5).

Regarding claim 3, McGroddy teaches a light emitting assembly wherein:
said adhesive layer has a base portion (see annotated Fig. 32) and a plurality of protrusions (portion of 130 not depicted as base portion or portion of 126/130 not depicted as base portion, Fig. 32) that are disposed on said base portion and that are spaced apart from each other (Fig. 32); and 
said light emitting units are respectively disposed on said protrusion (Fig. 32).

    PNG
    media_image1.png
    460
    741
    media_image1.png
    Greyscale

Annotated Fig. 32

Regarding claim 7, the modified device of McGroddy teaches the limitation of the claims upon which it depends.
The modified device of McGroddy does not specifically disclose the teachings of claim 7.
However, as depicted by McGroddy, the base portion is about 4x the thickness of layer 126. Since layer 126 has a thickness of 2 μm, a person having ordinary skills in the art would find it obvious that the base portion of McGroddy’s invention would fall with the claimed range.
It would have been obvious to a person having ordinary skills in the art to determine the optimum thickness of the base portion to provide sufficient support during the process steps.
It has been held that it is not inventive to discover the optimum or workable ranges (MPEP 2144).

Regarding claim 8, McGroddy teaches a light emitting assembly wherein each of said protrusions has a thickness larger than that of each of said light emitting units (Fig. 32; wherein the protrusion includes material 126). 

Regarding claim 9, McGroddy teaches a light emitting assembly wherein each of said protrusions has a thickness that ranges from 10 pm to 100 um (portion of 130 extending between the light emitting units where the maximum height of the light emitting unit is 50 μm; claim 5).

Regarding claim 10, McGroddy teaches a light emitting assembly wherein each of said protrusions has an extending portion that at least partially covers a lateral surface of the respective one of said light emitting units (Fig. 32).

Regarding claim 11, McGroddy teaches a light emitting assembly wherein said extending portion of each of said protrusions has a thickness greater than 0 μm and not greater than 10 μm (Para 87, wherein 126 has a thickness of 2 μm).

Regarding claim 12, McGroddy teaches a light emitting assembly wherein said extending portion of each of said protrusions has a refractive index ranging from 1.2 to 2.5 (Para 89; where benzocyclobutene has a refractive index of 1.54).

Regarding claim 16, McGroddy teaches a light emitting assembly further comprising a protective layer (126, Fig. 32; which protects parts of the light emitting units from direct contact with the adhesive layer) that is connected between said adhesive layer and said light emitting units (Fig. 32).

Regarding claim 17, McGroddy teaches a light emitting assembly wherein said protective layer is further connected to a lateral surface of each of said light emitting units (Fig. 32).

Regarding claim 18, McGroddy teaches a light emitting assembly wherein said protective layer is made of one of silicon, silicon oxide, silicon nitride, and epoxy (Para 87).

Regarding claim 21, McGroddy teaches a light emitting assembly wherein each of said light emitting units has a lateral thickness in a second direction perpendicular to the first direction which ranges from 2 μm to 200 μm (claim 5).  

Regarding claim 22, McGroddy teaches a light emitting assembly wherein each of said light emitting units has a thickness that ranges from 2 μm to 100 μm.  
	


Claims 1, 3-5, 13, 15, 19-20, 23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. [US PGPUB 20180277524] in view of Liu et al. [US PGPUB 20040227075] (hereinafter Moon and Liu).

Regarding claim 1, Moon teaches a light emitting assembly, comprising:
a substrate (110, Para 281, Fig. 21B);
an adhesive layer (1200, Para 281) disposed on said substrate in a first direction (Fig. 21B); and
a plurality of light emitting units (1050, Para 281) that are disposed on said adhesive layer opposite to said substrate in the first direction (Fig. 21B), each of said light emitting units including a first-type semiconductor layer (1155, Para 162), a second-type semiconductor layer (1153, Para 162), an active layer (1154, Para 162) that is disposed between said first-type and second-type semiconductor layers (Fig. 12), a first electrode (1156, Para 162) that is electrically connected to said first-type semiconductor layer, and a second electrode (1152, Para 162) that is electrically connected to said second-type semiconductor layer (Fig. 12).
Moon does not specifically teach wherein said adhesive layer is fabricated from at least one material selected from a group consisting of polyimide, hydrolysis glue, and silica gel.
However, it is noted that the adhesive material of Moon (polydimethylsiloxane (PDMS) (Para 281).
Referring to the invention of Liu, Liu teaches suitable alternate adhesive materials used for bonding purpose, wherein when a polymer is used as the adhesive material, the adhesive material could be one of poly(dimethylsiloxane) (PDMS), polyimide, parylene, and elastomers such as silicone and rubber (Para 44).
In view of such teaching by Liu, it would have been obvious to a person having ordinary skills in the art to have the adhesive material of Moon be at least of one of the claimed material based on the rationale of simple substitution of one known element with a suitable another to improve similar devices in the same way (MPEP 2143).
Moreover, it should be noted that selecting on material out of well-known material for an intended purpose is not innovative (MPEP 2144.07). 
A person having ordinary skills in the art would find it obvious to use any of well-known adhesive material in the invention of Moon. Moreover, the claimed material seems to be just a material choice and not critical –i.e. it seems obvious that any material having adhering qualities other than the claimed material would suffice in the present invention.

Regarding claim 3, Moon teaches a light emitting assembly wherein:
said adhesive layer has a base portion (1210, Fig. 21B) and a plurality of protrusions (1220, Fig. 21B) that are disposed on said base portion and that are spaced apart from each other (Fig. 21B); and 
said light emitting units are respectively disposed on said protrusion (Fig. 21B).

Regarding claim 4, Moon teaches a light emitting assembly wherein:
each of said protrusions is a platform having an upper surface; and 
each of said light emitting units is in direct contact with said upper surface of a respective one of said protrusions (Fig. 21B).

Regarding claim 5, Moon teaches a light emitting assembly wherein each of said protrusions is one of prism-shaped, cylinder-shaped and frustum-shaped (Fig. 21B; wherein the shape would be at least a prism).

Regarding claim 13, Moon teaches a light emitting assembly wherein said adhesive layer has a Shore A hardness ranging from 15 to 90 (Para 281, wherein the adhesive is PDMS).

Regarding claim 15, Moon teaches a light emitting assembly wherein each of said light emitting units is one of face-up-type, flip-chip-type, and vertical-type (Fig. 21B).

Regarding claim 19, Moon teaches a light emitting assembly wherein said light emitting units are divided into multiple groups, said groups being different in light color, light color combination, arrangement of said light emitting units, and structure of said light emitting units (Para 290).

Regarding claim 20, Moon teaches a light emitting assembly wherein said structure of said light emitting units22 includes one of dimension, shape, and area of light exiting surface of each of said light emitting units (Fig. 21B).  

Regarding claim 23, Moon teaches a light emitting assembly wherein said substrate is made of one of sapphire, 15gallium arsenide, silicon, and silicon carbide (Para 266).  

Regarding claim 25, Moon teaches a method for making a light emitting assembly, comprising: 
25forming an adhesive layer (1200, Para 281) on a substrate (110, Para 281, Fig. 21B); 
providing a plurality of light emitting units (1050, Para 281) that are divided into multiple groups; and 23 
attaching the light emitting units to the adhesive layer (Fig. 21B).  

Regarding claim 28, Moon teaches a method wherein the groups are different in light color, light color combination, arrangement of the light emitting units, and structure 20of the light emitting units (Para 290).  
	

Claims 1, 3, 6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. [US PGPUB 20170170049] in view of Liu et al. [US PGPUB 20040227075] (hereinafter Hu and Liu).

Regarding claim 1, Hu teaches a light emitting assembly, comprising:
a substrate (160, Para 67);
an adhesive layer (150/152, Para 64) disposed on said substrate in a first direction (Fig. 9); and
a plurality of light emitting units (175, Para 76) that are disposed on said adhesive layer opposite to said substrate in the first direction (Fig. 9), each of said light emitting units including a first-type semiconductor layer (112, Para 51), a second-type semiconductor layer (108, Para 51), an active layer (110, Para 51) that is disposed between said first-type and second-type semiconductor layers (Fig. 9), a first electrode (146, Para 50) that is electrically connected to said first-type semiconductor layer, and a second electrode (170, Para 72) that is electrically connected to said second-type semiconductor layer.
Hu does not specifically teach wherein said adhesive layer is fabricated from at least one material selected from a group consisting of polyimide, hydrolysis glue, and silica gel.
However, it is noted that the adhesive material of Hu is one of a thermosetting material such as benzocyclobutene (BCB) or epoxy (Para 64).
Referring to the invention of Yoo, Yoo teaches suitable alternate thermosetting adhesive materials to include benzocyclobutene (BCB), epoxy, polyimide, other thermosetting materials and/or combinations thereof (Para 37/39//49).
In view of such teaching by Yoo, it would have been obvious to a person having ordinary skills in the art to have the adhesive material of Hu be at least of one of the claimed materials based on the rationale of simple substitution of one known element with a suitable another to improve similar devices in the same way (MPEP 2143).
Moreover, it should be noted that selecting on material out of well-known material for an intended purpose is not innovative (MPEP 2144.07). 
A person having ordinary skills in the art would find it obvious to use any of well-known adhesive material in the invention of Hu. Moreover, the claimed material seems to be just a material choice and not critical –i.e. it seems obvious that any material having adhering qualities other than the claimed material would suffice in the present invention.

Regarding claim 3, Hu teaches a light emitting assembly wherein:
said adhesive layer has a base portion (150, Fig. 9) and a plurality of protrusions (152, Fig. 9) that are disposed on said base portion and that are spaced apart from each other (Fig. 9); and 
said light emitting units are respectively disposed on said protrusion (Fig. 9).

Regarding claim 21, Hu teaches a light emitting assembly 5wherein each of said light emitting units has a lateral thickness in a second direction perpendicular to the first direction which ranges from 2 µm to 200 µm (Para 42).  

Regarding claim 22, Hu teaches a light emitting assembly 10wherein each of said light emitting units has a thickness that ranges from 2 pm to 100 µm (Para 51/52).  

Regarding claim 6, the modified invention of Hu teaches the limitation of the claims upon which it depends.
The modified invention of Hu does not specifically disclose the claimed range.
However, Hu teaches wherein a minimum distance between two adjacent ones of said protrusions ranges from 1 µm to 100 µm (Para 8 –an overlapping range of the claimed range).
It should be noted that it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.
It would have been obvious to a person having ordinary skills in the art to determine the optimum range to effectively space out the LEDs to avoid damages during processing steps.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view Liu and further in view of Washiya et al. [US PGPUB 20120029110] (hereinafter Washiya).

Regarding claim 26, the modified invention of Moon teaches the limitation of the claims upon which it depends.
The modified invention of Moon does not specifically disclose the teachings of claim 26.
Referring to the invention of Washiya, Washiya teaches a method of forming a base portion and protrusion portions in a substrate 3 (Fig. 1), wherein the base and protrusions are formed because of removing a portion of the substrate (Fig. 1).
In view of such teaching by Washiya, it would have been obvious to a person having ordinary skills in the art to have the modified invention of Moon comprise the teachings of Washiya based on the rationale of using known technique to similar devices (methods, or products) to obtain predictable/desired results (MPEP 2143.I).


Claims 24-25, 27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. [US PGPUB 20190051792] in view of Jeung et al. [US PGPUB 20180204973] and in view of Wolff et al. [US PGPUB 20060003483] (hereinafter Lo, Jeung and Wolff).

Regarding claim 24, Lo teaches a light emitting apparatus, comprising:
a circuit board (200, Para 46); and 
a light emitting assembly (entire structure on board 200, Fig. 8);
said light emitting assembly including a substrate (180, Para 44, Fig.8) 
an adhesive layer (170, Para 64) disposed on said substrate in a first direction (Fig. 8; view flipped 180º); and
a plurality of light emitting units (120, Para 34, Fig. 8) that are disposed on said adhesive layer opposite to said substrate in the first direction (Fig. 8), each of said light emitting units including a first-type semiconductor layer (122, Para 34), a second-type semiconductor layer (126, Para 34), an active layer (124, Para 34) that is disposed between said first-type and second-type semiconductor layers (Fig. 8), a first electrode (132, Para 36) that is electrically connected to said first-type semiconductor layer, and a second electrode (134, Para 36) that is electrically connected to said second-type semiconductor layer; wherein said light emitting unit is electrically connected to said circuit board.
Lo does not specifically disclose that said adhesive layer is fabricated from at least one material selected from a group consisting of polyimide, hydrolysis glue, and silica gel.
Referring to the invention of Jeung, Jeung teaches bonding LEDs to substrate 300c via adhesive material 340 (Fig. 40);
where the adhesive material can be a conductive paste or a non-conductive epoxy, and is preferably made of a non-conductive epoxy or a paste (Para 169).
In view of such teaching by Jeung, it would have been obvious to a person having ordinary skills in the art to have the adhesive material in the invention of Lo have similar characteristics as claimed by lo based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143).
Referring to the invention of Wolff, Wolff teaches using conductive or non-conductive material for adhering layers, wherein the adhesive material can be a polyimide (Para 14).
In view of such teaching by Wolff, it would have been obvious to a person having ordinary skills in the art to have the adhesive material in the invention of Lo have similar characteristics as claimed by lo based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143).
Moreover, it should be noted that selecting on material out of well-known material for an intended purpose is not innovative (MPEP 2144.07). 
A person having ordinary skills in the art would find it obvious to use any of well-known adhesive material in the invention of McGroddy. Moreover, the claimed material seems to be just a material choice and not critical –i.e. it seems obvious that any material having adhering qualities other than the claimed material would suffice in the present invention.

Regarding claim 25, Lo teaches a method for making a light emitting assembly, comprising: 
25forming an adhesive layer (170, Para 41) on a substrate (180, Para 41); 
providing a plurality of light emitting units (120, Para 43, Fig. 4) and dividing said plurality of light emitting units into multiple groups (Fig. 4); and 23 
attaching the light emitting units to the adhesive layer (Fig. 5).  

Regarding claim 27, Lo teaches a method wherein each of the light emitting units includes a first electrode (132, Para 55) and a second electrode (134, Para 55) that face away from the adhesive 15layer (Fig. 5).  

Regarding claim 30, Lo teaches a method for making a light emitting apparatus, comprising, bonding the light emitting assembly made by the method as claimed in claim 24 to a circuit board (Fig. 7-8).  

Regarding claim 31, Lo teaches a method further comprising, after the bonding step, a step of removing the substrate (Fig. 8-9).  

10 Regarding claim 32, Lo teaches a method further comprising, after the bonding step, a step of removing the adhesive layer (Fig. 8-9).

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819